PER CURIAM.
A witness (Becherer) called by plaintiff in rebuttal was permitted to testify, referring to one Donohue, an employé of defendant, that “he related in detail the direct examination of the plaintiff, and went over the testimony with them, and said, ‘Now, don’t forget, and get mixed up.’” This evidence was ad*396mitted, as the court stated, for the purpose of attacking the credibility of the other witnesses, over defendant’s objection to it as-incompetent. After its admission a motion was made by'defendant to strike it out as incompetent, and denied. The defendant properly excepted to the rulings. These exceptions present reversible error. The evidence was incompetent, as containing statements of conclusions. Its admission may have prejudiced the defendant. It is unnecessary to consider the other questions presented by the record, further than to call attention to the apparent lack of convincing evidence of negligence on the part of the defendant.
The judgment will be reversed, and a new trial ordered, with; cos'ts to appellant to abide the event.